Citation Nr: 1241231	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Phoenix, Arizona, which, in relevant part, denied service connection for malaria.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  The Board remanded this issue in December 2011.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in December 2011 for a VA examination to determine whether the Veteran had a malaria disorder and to determine whether any such disorder was related to service.  The Veteran alleged continuity of symptomatology since service.  The record was not clear as to whether the Veteran indeed has malaria residuals.  The Veteran requested testing in September 2009, but no malaria testing occurred.  The Board concluded that remand was warranted to provide the Veteran with a VA examination to determine whether the Veteran's reported symptoms are malaria residuals and whether these symptoms are related to service.  

The Veteran was seen for a January 2012 VA examination.  The examiner interviewed the Veteran, reviewed his records and conducted a clinical examination.  The examiner indicated that no testing had been performed that showed malaria.  No current disability was identified.  

The Board finds this opinion wholly inadequate.  The examiner stated that no testing showed malaria, but did not indicate whether current testing could show malaria or malaria residuals or conduct any such testing.  The Board finds that the RO failed to comply with the December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.  Remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine (1) the diagnosis of any malaria disorder(s) which may be present, and (2) whether any such malaria disorder is as likely as not etiologically related to the Veteran's reported treatment for malaria in 1975/76.  

In answering whether the Veteran has a malaria disorder, the examiner must state whether testing for malaria or residuals of malaria is medically indicated or whether testing would not reveal malaria or residuals of malaria.  If testing is medically indicated, that testing must be performed if the Veteran consents.

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


